Citation Nr: 0113065	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1958 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO decision.  


REMAND

The veteran is service connected for a left eye disability, 
evaluated at 10 percent disabling and a scar of the right 
knee, evaluated as noncompensable.  He is requesting a total 
disability rating based on individual unemployability.  This 
rating may be assigned, where the schedular rating is less 
than total, when the disabled person is . . . unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided That . . . 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. . . .38 C.F.R. § 4.16(a) (2000).  

Pursuant to 38 C.F.R. § 3.340(a) (2000), "[t]otal disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  "[I]f the total rating is based on a 
disability or combination of disabilities . . . of less than 
100 percent [rating], it must be determined that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age."  38 C.F.R. 
§ 3.341(a) (2000).

Where a veteran does not meet the schedular requirements for 
individual unemployability, such benefit may nevertheless be 
granted under 38 C.F.R. 
§ 4.16 (2000) (extraschedular consideration is warranted 
where veteran who is unemployable by reason of service-
connected disabilities that do not meet certain percentage 
requirements is "unable to secure and follow a substantially 
gainful occupation by reason" of such service-connected 
disabilities).

Initially, it should be noted that during the pendency of 
this appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the VA is charged with the obligation under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In this case, it does not appear that the RO advised the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, it is noted that the veteran completed 
an authorization and consent form (VA Form 21-4142) for 
release of medical records, and forwarded it with his 
application for a total rating in March 2000.  The veteran 
identified a private hospital in Pittsburgh where he was 
apparently treated for his service-connected left eye 
disorder in 1999.  However, in reviewing the evidentiary 
record, it appears that the RO did not take any action on the 
application other than to deny the claim.  The veteran was 
not informed of the need to obtain these records nor did the 
RO attempt to assist him in retrieving them.  

Inasmuch as the veteran has not been informed of the evidence 
necessary to support his claim nor has any attempt been made 
to obtain medical evidence from an identified source, the 
veteran's application for benefits would not be considered 
complete.  Accordingly, additional development will be 
necessary prior to the Board entering its final 
determination.  

Additionally, because of the change in the law brought about 
by the VCAA, the RO has not been afforded the opportunity of 
initially considering the veteran's claim under the new act.  
It thus would be potentially prejudicial to the veteran were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Finally, on remand of the appeal, the Board stresses to the 
veteran the need to appear for the requested examination.  
Although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  38 U.S.C.A. 
§ 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Federal regulations provide, in pertinent part, 
as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to contact the veteran and ask that he 
identify or submit any additional 
evidence, particularly medical evidence, 
that is relevant to his claim of 
entitlement to a total rating.  The 
veteran should be asked to identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
service-connected disabilities.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  Of particular 
interest are any medical records from St. 
Francis Hospital, Pittsburgh, PA.  

3.  After obtaining written consent from 
the veteran, the RO should contact the 
veteran's employer (Kenny Ross Chevrolet, 
Irwin, PA).  The employer should note the 
beginning and ending dates of any 
employment; time lost from gainful 
employment due to the service-connected 
disabilities since March 1999, and 
whether any concessions were made to 
veteran because of his service-connected 
disabilities.  If applicable, the reason 
for his termination should be reported.  
The reason for any termination should be 
reported.  If there is no response from 
any employer, the veteran should be so 
notified and given the opportunity to 
personally attempt to obtain this 
information.  

4.  Inquiry should be made of the veteran 
as to whether he is receiving social 
security disability benefits.  If so, the 
administrative decision and the medical 
records used as a basis to decide the 
claim should be obtained from the Social 
Security Administration.

5.  The veteran should be afforded a VA 
ophthalmology examination and a VA skin 
examination to determine the effect of 
his service connected disabilities on his 
ability to be gainfully employed.  The 
claims folder and a copy of this REMAND 
must be made available to the examiners 
for review before the examination, and 
the examiners should indicate that he or 
she reviewed the file.  All indicated 
testing should be performed.  The eye 
examiner should determine the effect of 
the service connected eye disability on 
the veteran's ability to be gainfully 
employed; and the skin examiner should do 
likewise with regard to the veteran's 
scar.  In so deciding, nonservice 
connected disabilities and advancing age 
must not be considered in rendering the 
determination.  The opinions should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
each examiner has responded to the 
question posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include adequate responses to the 
specific question requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and place of the examinations 
and the address to which the letter was 
sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

